Case 4:19-cv-01112 Document 18 Filed on 07/08/20 in TXSD Page 1 of 12
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 July 08, 2020
                                                                              David J. Bradley, Clerk

                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

        SAMMY URBANO LEOS, § CIVIL ACTION NO.
        (TDCJ–CID #0410726)    § 4:19–cv–1112
                   Petitioner, §
                               §
                               §
             vs.               § JUDGE CHARLES ESKRIDGE
                               §
                               §
        LORIE DAVIS,           §
                   Respondent. §

                       MEMORANDUM ON DISMISSAL

            Petitioner Sammy Urbano Leos seeks a writ of habeas corpus
       under 28 USC § 2254. He challenges his 2002 conviction in the
       278th Judicial District Court of Walker County, Texas.
            Respondent Lorie Davis filed copies of the state court record
       and moved for summary judgment, asserting that limitations bar
       the petition. Leos argues that equitable tolling and other reasons
       entitle him to relief.
            The motion for summary judgment is granted.
                 1. Background
            A jury in December 1985 found Leos guilty of murder in
       Cause Number 85-7-11,966 before the 24th Judicial District
       Court of Victoria County, Texas. He was sentenced to a prison
       term of sixty years. Leos was serving that sentence at the Estelle
       Unit of the Texas Department of Criminal Justice—Correctional
       Institutions Division when the offenses at issue in his petition
       occurred. These were aggravated assault on a public servant with
       a deadly weapon and possession of a weapon in a penal
       institution.
            A jury found Leos guilty of those felony offenses in Cause
       Number 20,727-C before the 278th Judicial District Court of
Case 4:19-cv-01112 Document 18 Filed on 07/08/20 in TXSD Page 2 of 12




       Walker County, Texas. He was sentenced in November 2002 to
       twenty-five years in prison for the assault and ten years in prison
       for possession of the weapon. The trial court ordered the
       sentences to run concurrently to one another and consecutively
       to his sixty-year sentence for murder. Dkt 8-1 at 49–51.
            The Texas Court of Criminal Appeals granted Leos
       permission to file an out-of-time appeal in 2006. It affirmed his
       conviction in October 2007. Leos did not file a petition for
       discretionary review in the Texas Court of Criminal Appeals. Dkt
       8-43 at 24.
            Leos filed an application for state habeas corpus relief over ten
       years later in October 2018. Dkt 8-43 at 22. The Texas Court of
       Criminal Appeals denied it without written order in December
       2018. Dkt 8-38 at 1.
            Leos contends in his petition here that his conviction is void
       for the following reasons:
                 o The use of his murder conviction to enhance his
                     sentences for aggravated assault on a public servant
                     with a deadly weapon and possession of a deadly
                     weapon in a penal institution was illegal because the
                     murder conviction was not final on the date alleged
                     in the indictment.
                 o Trial counsel rendered ineffective assistance by
                     failing to investigate and challenge the illegal
                     enhancement allegations.
                 o Systemic problems with the State Counsel for
                     Offenders were identified in a report from 2017,
                     which violated his right to equal protection and
                     effective assistance of counsel.
       Dkt 1 at 6–7.
                 2. Legal standard
            Rule 56(a) of the Federal Rules of Civil Procedure provides
       that summary judgment is appropriate when the pleadings and
       evidence on file show that no genuine issue exists as to any
       material fact and that the moving party is entitled to judgment as
       a matter of law. See also Trent v Wade, 776 F3d 368, 376 (5th Cir
       2015). The Supreme Court holds that “the substantive law will

                                           2
Case 4:19-cv-01112 Document 18 Filed on 07/08/20 in TXSD Page 3 of 12




       identify which facts are material.” Anderson v Liberty Lobby, Inc, 477
       US 242, 248 (1986); see also Nola Spice Designs LLC v Haydel
       Enterprises, Inc, 783 F3d 527, 536 (5th Cir 2015).
            The Anti-Terrorism and Effective Death Penalty Act of 1996
       (AEDPA), Pub L No 104-132, 110 Stat 1214 (1996), imposed a
       one-year statute of limitations for federal habeas corpus petitions.
       The statute provides in part:
                A 1-year period of limitation shall apply to an
                application for a writ of habeas corpus by a person
                in custody pursuant to the judgment of a State
                court. The limitation period shall run from the
                latest of—
                (A) the date on which the judgment became
                final by the conclusion of direct review or the
                expiration of the time for seeking such review;
                (B) the date on which the impediment to filing
                an application created by State action in
                violation of the Constitution or laws of the
                United States is removed, if the applicant was
                prevented from filing by such State action;
                (C) the date on which the constitutional right
                asserted was initially recognized by the Supreme
                Court, if the right has been newly recognized by
                the Supreme Court and made retroactively
                applicable to cases on collateral review; or
                (D) the date on which the factual predicate of
                the claim or claims presented could have been
                discovered through the exercise of due
                diligence.
       28 USC § 2244(d)(1).
            Most directly at issue here is § 2244(d)(1)(A) pertaining to
       limitations running from judgment finality at the conclusion of
       direct review. The Fifth Circuit explained in Roberts v Cockrell that
       “a decision becomes final by the conclusion of direct review or
       the expiration of the time for seeking such review.” 319 F3d 690,
       694 (5th Cir 2003) (quotation marks and citations omitted); see
       also Erickson v Davis, 895 F3d 372, 375 (5th Cir 2018). Direct

                                           3
Case 4:19-cv-01112 Document 18 Filed on 07/08/20 in TXSD Page 4 of 12




       review includes a petition for certiorari to the Supreme Court, and
       so direct review concludes when the Supreme Court either rejects
       the petition or rules on its merits. Ibid. Absent appeal to the
       highest court of the state, judgment becomes final when the time
       for seeking such review expires. Gonzalez v Thaler, 565 US 134,
       150 (2012).
            “The time during which a properly filed application for State
       post-conviction or other collateral review with respect to the
       pertinent judgment or claim is pending shall not be counted
       toward any period of limitation under this subsection.” 28 USC
       § 2244(d)(2).
                 3. Analysis
                     a. Limitations
            The Tenth Court of Appeals affirmed the pertinent
       conviction in October 2007. This gave Leos thirty days to file a
       petition for discretionary review. TRAP 68.2(a). He did not do
       so. His conviction was thus final in November 2007, and the one-
       year limitations period officially ran and ended in November
       2008. Leos waited until March 2019 before filing his federal
       petition. The petition for a writ of habeas corpus is untimely under
       § 2244(d)(1)(A).
            Leos did file an application for state habeas corpus relief much
       later in October 2018, which the Texas Court of Criminal
       Appeals denied without written order in December 2018. Dkt 8-
       43 at 22; 8-38 at 1. But the limitations period had already run by
       then. As such, that state application in no way tolled the
       limitations period. Scott v Johnson, 227 F3d 260, 263 (5th Cir 2000).
            Liberally construed, Leos also argues that alternate triggers
       under the AEDPA set a different end to the limitations period.
       They did not.
            As to § 2244(d)(1)(B), nothing in the record indicates that
       any unconstitutional state action prevented Leos from filing an
       application for federal habeas corpus relief before the end of the
       limitations period.
            As to § 2244(d)(1)(C), the claims by Leos do not concern a
       constitutional right recognized by the Supreme Court within the
       last year and made retroactive to cases on collateral review. Leos

                                           4
Case 4:19-cv-01112 Document 18 Filed on 07/08/20 in TXSD Page 5 of 12




       cites Ex parte Pue to claim that the Texas Court of Criminal
       Appeals changed state law on illegal sentences. 552 SW3d 226
       (Tex Crim App 2018). Irrespective of the contours of that
       decision, it is not one by the United States Supreme Court.
            As to § 2244(d)(1)(D), Leos fails to prove that any factual
       predicate was unknown or could not have been discovered with
       due diligence prior to the time his conviction became final. He
       claims as new evidence the report alleging issues with the State
       Counsel for Offenders as published in December 2017. He
       argues this shows that the State Counsel for Offenders program
       provided unethical, conflicted, and inferior legal services for
       inmates charged with crimes; his attorney for the pertinent
       offense worked for State Counsel for Offenders; and so he
       received ineffective assistance during his trial in 2002. He asserts
       that he started state habeas corpus proceedings in October 2018
       after learning about this report in April 2018.
            Fifth Circuit precedent rejects any such contention. In
       Flanagan v Johnson, the petitioner asserted that an affidavit from
       his prior attorney stating that he could not remember if he had
       told petitioner of his right not to testify constituted sufficient new
       evidence. 154 F3d 196, 198 (5th Cir 1998). The Fifth Circuit
       determined to the contrary that this confused “knowledge of the
       factual predicate of his claim with the time permitted for
       gathering evidence in support of that claim.” Id at 199. “Section
       2244(d)(1)(D) does not convey a statutory right to an extended
       delay, in this case more than seven years, while a habeas petitioner
       gathers every possible scrap of evidence that might, by negative
       implication, support his claim.” Ibid.
            Likewise in Mullins v Quarterman, the petitioner asserted the
       limitation period should not have commenced until his receipt of
       an order from the state board that reprimanded the psychologist
       who examined petitioner in his criminal proceeding. 288 F Appx
       987, 988 (5th Cir 2008) (unpublished). The Fifth Circuit
       concluded the subject order of reprimand was “merely support
       for Mullins’s repeated attempts to challenge his guilty plea” but
       did not itself “form the factual predicate for his claims.” Ibid.
            Leos does not show how the issues identified in the
       December 2017 report have any bearing on his case, which took

                                           5
Case 4:19-cv-01112 Document 18 Filed on 07/08/20 in TXSD Page 6 of 12




       place fifteen years earlier. The report itself does not point to any
       problem in his case as to the effectiveness of counsel. And Leos
       does not himself specify what his ineffective-assistance claim
       would be. As such, the December 2017 report does not itself
       make any of his claims timely.
            Leos did not bring his federal petition for a writ of habeas
       corpus within the time required by § 2244(d)(1). Absent equitable
       tolling, his petition was untimely by more than a decade.
                      b. Equitable tolling
            Equitable tolling preserves claims in situations when strict
       application of the statute of limitations would be inequitable.
       United States v Patterson, 211 F3d 927, 930 (5th Cir 2000), citing
       Davis v Johnson, 158 F3d 806, 810 (5th Cir 1998). The Fifth Circuit
       holds that cases presenting “rare and exceptional circumstances”
       can equitably toll the one-year statute of limitations in the
       AEDPA. Jackson v Davis, 933 F3d 408, 410 (5th Cir 2019)
       (citations omitted). It applies principally where the plaintiff is
       actively misled by the defendant about the cause of action or is
       prevented in some extraordinary way from asserting his rights.
       United States v Wheaten, 826 F3d 843, 851 (5th Cir 2016) (citations
       omitted); see also Melancon v Kaylo, 259 F3d 401, 408 (5th Cir
       2001) (citations omitted).
            The burden of proving entitlement to equitable tolling is on
       the habeas petitioner. Phillips v Donnelly, 216 F3d 508, 511 (5th Cir
       2000) (per curiam). To establish entitlement, the petitioner must
       show diligence in the pursuit of rights and extraordinary
       circumstances that prevented timely filing. Manning v Epps, 688
       F3d 177, 184 (5th Cir 2012) (citations omitted). The required
       diligence is that which is reasonable, not that which is maximumly
       feasible. Holland v Florida, 560 US 631, 653 (2010). But the Fifth
       Circuit has noted that delays of as little as four and six months
       precluded a finding of diligence. Palacios v Stephens, 723 F3d 600,
       606 (5th Cir 2013) (citations omitted); see also Koumjian v Thaler,
       484 F Appx 966, 969–70 (5th Cir 2012) (unpublished) (no abuse
       of discretion in denying equitable tolling due to delay exceeding
       four and a half months).
            Leos fails to show that any extraordinary circumstance
       prevented him from timely filing his federal habeas petition.

                                           6
Case 4:19-cv-01112 Document 18 Filed on 07/08/20 in TXSD Page 7 of 12




       Nothing in the record suggests that the State of Texas misled him
       or otherwise prevented him from filing within the deadline.
            He also fails to show diligence in the pursuit of his rights.
       The record shows instead that Leos let more than ten years pass
       between the dates when his conviction became final and when he
       first sought to file a state petition for habeas corpus relief. Such
       delay in filing his state petition counsels against the application of
       the tolling doctrine. Ott v Johnson, 192 F3d 510, 514 (5th Cir 1999).
       He also delayed six months from when he learned of the report
       alleging issues with the State Counsel for Offenders to bring his
       state petition, and then another three months after denial to file
       his federal petition.
            Leos cannot rely on his status as an unskilled layperson to
       excuse the delay in filing this petition. Pro se litigants are the rule
       on habeas corpus petitions in § 2254 suits, not the requisite “rare
       and exceptional circumstances” required for equitable tolling. See
       United States v Flores, 981 F2d 231, 236 (5th Cir 1993). The Fifth
       Circuit is clear that ignorance of the law and lack of legal
       assistance generally do not excuse late filing. For example, see
       Wheaten, 826 F3d at 853, citing Flores v Quarterman, 467 F3d 484,
       486–87 (5th Cir 2006) (per curiam), Fierro v Cockrell, 294 F3d 674,
       683 (5th Cir 2002) (equitable tolling not warranted due to
       mistaken assumption that statute of limitations did not apply to
       petition); Scott, 227 F3d at 263 (equitable tolling not warranted
       due to confiscation of legal materials and inadequate law library
       where alleged impediments to filing were removed six months
       prior to end of limitations period); Turner v Johnson, 177 F3d 390,
       392 (5th Cir 1999) (per curiam) (equitable tolling not warranted
       due to unfamiliarity with legal process or lack of representation
       during applicable filing period).
            These citations confirm that nothing in the record indicates
       that Leos is entitled to equitable tolling.
                      c. Actual innocence
            A petitioner seeking habeas corpus relief may overcome the
       expiration of the AEDPA limitations period if the asserted claim
       qualifies under an exception to avoid a fundamental miscarriage
       of justice. McQuiggin v Perkins, 569 US 383, 386 (2013). And so
       Leos asserts that his actual innocence precludes dismissal of this

                                            7
Case 4:19-cv-01112 Document 18 Filed on 07/08/20 in TXSD Page 8 of 12




       action.
            Where proven, actual innocence serves as a gateway to
       bypass a procedural bar (such as the expiration of the statute of
       limitations) so that a constitutional claim may be heard.
       McQuiggin, 569 US at 386, 392. But the standard is “demanding,”
       opening “only when a petition presents ‘evidence of innocence
       so strong that a court cannot have confidence in the outcome of
       the trial unless the court is also satisfied that the trial was free of
       nonharmless constitutional error.’” McQuiggin, 569 US at 401,
       quoting Schlup v Delo, 513 US 298, 316 (1995); see also Floyd v
       Vannoy, 894 F3d 143, 154–55 (5th Cir 2018). The untimeliness of
       a petition itself bears on the credibility of evidence proffered to
       show actual innocence. McQuiggin, 569 US at 401.
            In this context, actual innocence means “factual innocence, not
       mere legal insufficiency.” Bousley v United States, 523 US 614, 623
       (1998), citing Sawyer v Whitley, 505 US 333, 339 (1992); see also
       Calderon v Thompson, 523 US 538, 559 (1998), citing Sawyer, 505 US
       at 339. And a petitioner must support the allegations with new
       and reliable evidence that was not presented at trial, while
       establishing that it is “more likely than not that no reasonable
       juror would have convicted him in the light of the new evidence.”
       Fairman v Anderson, 188 F3d 635, 644 (5th Cir 1999), quoting
       Schlup, 513 US at 327; accord Finley v Johnson, 243 F3d 215, 221
       (5th Cir 2001); United States v Jones, 172 F3d 381, 384 (5th Cir
       1999).
            Leos delayed ten years in bringing this federal petition. He
       now contends that the enhancement paragraph was invalid, and
       so in that sense he is actually innocent of the sentence as imposed.
       The Fifth Circuit has not yet specifically addressed this type of
       assertion. But other circuits have held that McQuiggin and the
       actual-innocence exception extend only to innocence of the crime
       of conviction in a noncapital case—not as to innocence of the
       sentence imposed. See United States v Jones, 758 F3d 579, 586–87
       (4th Cir 2014); Jones v Martin, 622 F Appx 738, 739–40 (10th Cir
       2015) (unpublished). The concept of actual innocence thus does
       not cover the contention Leos argues.
            The contention is also meritless. Leos complains about this
       language in the indictment:

                                            8
Case 4:19-cv-01112 Document 18 Filed on 07/08/20 in TXSD Page 9 of 12




                  [T]hat prior to the commission of the offense
                  alleged above, on the 9th day of December,
                  1985, in Cause No. 85-7-11,966, in the 24th
                  District Court of Victoria County, Texas, the
                  said SAMMY URBANO LEOS was convicted
                  of the felony of MURDER, which conviction
                  became final prior to the commission of the
                  aforesaid offense, against the peace and dignity
                  of the State.
       Dkt 8-44 at 40. He contends that this incorrectly lists the date in
       December 1985 as when his murder conviction became final,
       rather than November 1986 when it actually did. Dkt 1 at 6.
            In the first place, the contention in no way relates to the
       discovery of new and reliable evidence that proves his innocence.
       The language in the indictment by its very nature was available
       well prior even to his conviction.
            Beyond this, the date in the indictment plainly refers to the
       date of conviction and not its finality. And Leos in no way argues
       or seeks to establish that his prior conviction wasn’t final at the
       time of the commission of his later, subject offense. Even if it
       were somehow construed as new evidence, the Court cannot find
       that it is more likely than not that no reasonable juror would have
       convicted him in light of new evidence not submitted at trial.
            Leos fails in every way to show that his 1985 murder
       conviction was not final when he committed the dual offenses of
       aggravated assault on a public servant with a deadly weapon and
       possession of a weapon in a penal institution. His sentence
       having been legally enhanced, he is not actually innocent of that
       sentence as imposed—even if such an exception to the
       limitations period existed.
            In short, assertion of actual innocence is insufficient to avoid
       operation of the statute of limitations.
                       d. Request for an evidentiary hearing
            Leos moves to introduce the 2017 report on Texas’s State
       Counsel for Offenders Indigent Defense Program by Scott
       Ehlers as expert witness testimony. Dkt 9. He seeks an
       evidentiary hearing in this regard. See Dkt 12.


                                           9
Case 4:19-cv-01112 Document 18 Filed on 07/08/20 in TXSD Page 10 of 12




             28 USC § 2254(e)(2) provides:
                 If the applicant has failed to develop the factual
                 basis of a claim in State court proceedings, the
                 court shall not hold an evidentiary hearing on
                 the claim unless the applicant shows that—
                 (A) the claim relies on—
                      (i) a new rule of constitutional law, made
                      retroactive to cases on collateral review by
                      the Supreme Court, that was previously
                      unavailable; or
                      (ii) a factual predicate that could not have
                      been previously discovered through the
                      exercise of due diligence; and
                 (B) the facts underlying the claim would be
                 sufficient to establish by clear and convincing
                 evidence that but for constitutional error, no
                 reasonable factfinder would have found the
                 applicant guilty of the underlying offense.
             The Supreme Court has stated that the AEDPA reflects a
        congressional intent “to avoid unneeded evidentiary hearings” in
        federal habeas corpus proceedings. Williams v Taylor, 529 US 420,
        436 (2000). This Court has discretion to reject the need for an
        evidentiary hearing. See Conner v Quarterman, 477 F3d 287, 293
        (5th Cir 2007), citing Roberts v Dretke, 381 F3d 491, 497 (5th Cir
        2004). “If it appears that an evidentiary hearing is not required,
        the judge shall make such disposition of the petition as justice
        shall require.” Rule 8 of the Rules Governing Section 2254 Cases.
             A federal habeas corpus petitioner can have an evidentiary
        hearing if there is a genuine factual dispute and the state has not
        afforded the petitioner a full and fair hearing. Clark v Johnson, 202
        F3d 760, 766 (5th Cir 2000), citing Perillo v Johnson, 79 F3d 441,
        444 (5th Cir 1996). But a petitioner is not entitled to an
        evidentiary hearing “if his claims are merely ‘conclusory
        allegations unsupported by specifics’ or ‘contentions that in the
        face of the record are wholly incredible.’” Young v Herring, 938
        F2d 543, 559 (5th Cir 1991), quoting Blackledge v Allison, 431 US
        63, 74 (1977); see also Washington v Davis, 715 F Appx 380, 385


                                           10
Case 4:19-cv-01112 Document 18 Filed on 07/08/20 in TXSD Page 11 of 12




        (5th Cir 2017) (unpublished).
             Leos has not shown his entitlement to equitable tolling. And
        an evidentiary hearing is unnecessary where there are no relevant
        factual disputes that require development in order to assess the
        claims. Robison v Johnson, 151 F3d 256, 268 (5th Cir 1998), cert
        denied, 526 US 1100 (1999). To the contrary, all issues raised in
        this case can be and have been resolved based on the pleadings
        and state-court records.
             Leos fails to provide any factual basis to support an
        evidentiary hearing. The motion for such hearing is denied.
                      e. Motion to strike
             Leos observes that Davis moves for summary judgment
        based on limitations and on the merits. He argues that she should
        not be allowed to argue alternative grounds for dismissal. Dkt 10.
        But Federal Rule of Civil Procedure 8(d)(3) states, “A party may
        state as many separate claims or defenses as it has, regardless of
        consistency.” The motion to strike is denied.
                  4. Conclusion
             The pleadings and state court records show that the federal
        petition brought by Sammy Urbanos Leos is untimely. Davis is
        entitled to judgment as a matter of law.
             The motion for summary judgment based on limitations is
        GRANTED. Dkt 7.
             This case is DISMISSED WITH PREJUDICE.
             The petition by Leos for a writ of habeas corpus is DENIED.
             The motions by Leos for an evidentiary hearing are DENIED.
        Dkts 9, 12.
             The motion to strike by Leos is DENIED. Dkt 10.
             The motions by Leos for the appointment of counsel, to
        produce affidavits, and to proceed in forma pauperis are DENIED as
        moot. Dkts 13, 14, 16.




                                         11
Case 4:19-cv-01112 Document 18 Filed on 07/08/20 in TXSD Page 12 of 12




           Any other pending motions are DENIED as moot.
           SO ORDERED.
           Signed on July 8, 2020, at Houston, Texas.


                                 ________________________
                                 Hon. Charles Eskridge
                                 United States District Judge




                                     12
